Order entered November 28, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00994-CV

             IN RE ASICS AMERICA CORPORATION, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-06193

                                    ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Before the Court is relator’s November 18, 2022 Motion for Stay and

Emergency Relief. After considering the stay motion and real parties in interest’s

response to that motion, we GRANT the stay motion, and we STAY the trial court

proceedings pending resolution of this original proceeding.

      Also before the Court is real parties in interest’s November 18, 2022 Motion

for Extension of Time to File Response to Petition for Writ of Mandamus. We

GRANT the extension motion, and the response to the petition shall be filed by

December 1, 2022.
/s/   DENNISE GARCIA
      JUSTICE